Citation Nr: 1208300	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-32 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim seeking service connection for a gall bladder disorder, to include cholelithiasis, has been submitted and, if so, whether service connection is warranted.

2.  Entitlement to an effective date earlier than October 9, 1997, for the grant of service connection for hypertensive cardiovascular disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from April 1961 to March 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2008, May 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In the October 2008 rating decision, the RO granted service connection and assigned a 100 percent rating for hypertensive cardiovascular disease, effective from March 30, 2001.  In March 2009, the Veteran submitted a statement, which the RO characterized as a claim for an earlier effective date, arguing that he was entitled to an earlier effective date.  In a May 2009 rating decision, the RO denied the claim for an effective date earlier than March 30, 2001.  The Veteran submitted a statement in May 2009 which the RO characterized as a notice of disagreement.  In a July 2009 rating decision, the RO assigned an earlier effective date, October 9, 1997, for the grant of service connection.  In that same decision, the RO assigned a noncompensable rating effective October 1997, and the 100 percent rating effective March 2001.  In his Substantive Appeal submitted in August 2009, the Veteran continued to argue that the effective date of the claim of service connection should be the date of separation from service.  

Also with regard to the hypertensive cardiovascular disease claims on appeal, the Board notes that after the statement of the case (SOC) was issued by the RO in July 2009, the Veteran submitted multiple lay statements and one medical record dated April 1965.  A supplemental statement of the case (SSOC) was not issued, but the Board concludes this is not necessary since the evidence submitted was either unrelated to the hypertensive cardiovascular disease issue on appeal or duplicative of other evidence already of record.  

The issue of entitlement to service connection for a gall bladder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The claim seeking entitlement to service connection for a gall bladder disorder was denied multiple times, but was last denied by an unappealed Board decision rendered in May 2006, which declined reopening the claim concluding there was no new and material evidence showing any current gall bladder diagnosis is related to any in-service incident.

2.  Evidence received since May 2006 raises a reasonable possibility of substantiating the claim. 

3.  On October 9, 1997, an informal claim seeking service connection for, among other things, "left prominent heart" was received by VA.  

4.  On March 30, 2001, an informal claim seeking service connection for, among other things, "heart sickness" and hypertension was received by VA.

5.  Prior to receipt of the informal claim on October 9, 2007, there were no pending requests for service connection for hypertension or hypertensive cardiovascular disease that remained unadjudicated.


CONCLUSIONS OF LAW

1.  The May 2006 Board decision that denied the claim for entitlement to service connection for a gall bladder disorder is final; evidence received since May 2006 is new and material and, therefore, the claim is reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).

2.  There is no legal entitlement to an effective date earlier than October 9, 1997, for service connection for hypertensive cardiovascular disease. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The duty to notify and assist with regard to the issue of whether new and material evidence has been received to reopen a claim of service connection for a gall bladder disorder has been met to the extent necessary to reopen the claim, such that any deficiency in this regard is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).

With regard to the claim for earlier effective date, as service connection was granted in the rating action on appeal and an effective date assigned, the notice requirements have been met.  Additional notice is not required concerning the downstream effective date element of the claim because the initial intended purpose of the notice has been served.  Dingess, supra.  Rather, as required by 38 U.S.C.A. § 7105(d), the RO issued an SOC in response to the Veteran's disagreement with the effective date.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

New and Material Evidence (Gall Bladder Disorder)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran claims he first incurred symptoms of a gall bladder disorder while on active military service.  Although not diagnosed until after separation, the Veteran believes his gall bladder conditions, to include cholelithiasis, is related to symptoms first incurred in the military.

The Veteran's claim has been raised and denied by the RO and the Board multiple times since his separation from the military in 1965.  The Board last denied the claim in May 2006 finding no new and material evidence linking a current diagnosis to the Veteran's in-service complaints.

Unless the Chairman of the Board orders reconsideration, all Board decisions are final on the date stamped on the face of the decision. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100(a). The Veteran was notified of his appellate rights at the time of the Board decision, but did not file an appeal. Therefore, the May 2006 Board decision is final.

At the time of the May 2006 decision, the record included service treatment records, which documented complaints of right lower groin and right inguinal pain on multiple occasions.  At all times, the Veteran's urology tests, gall bladder tests and voiding cystogram were all within normal limits.  The Veteran was found to have a markedly dilated inguinal ring in April 1964 and again in June 1964, but a hernia was not found at either of those times.  The Veteran separated from service in March 1965 with no found abnormalities.  

The record also contained post-service treatment records indicating the Veteran was hospitalized for right upper quadrant pain with a diagnosis of gallbladder disease in February 1966, less than one year after separation from the military.  Although 1970s private treatment records indicate gallbladder disease, a January 1972 VA examination found no evidence of gallbladder disease.  From 1987 to 2005 the Veteran had continued treatment for gallbladder problems, to include cholelithiasis.  An October 2002 VA examination diagnosed the Veteran with cholecystolithiasis, but did not proffer a nexus opinion at that time.  

Potentially relevant evidence received since the May 2006 decision includes private treatment records dated in 1965 and 1966 indicating treatment for gall stones and urinary tract infections a mere one month after separation from service.  

Except as provided in Section 5108 of this title, when the Board disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the Veteran claims his current gall bladder disorders are related to symptoms that began while he was still on active duty.  The Board, in denying the claim in May 2006, found the medical evidence did not support a nexus between his in-service symptoms and his post-service diagnoses.

The new evidence here includes very old private treatment records dated in 1965 and 1966 indicating the Veteran was treated for gall stones and urinary tract infections a mere one month after service.  Although the private examiner did not proffer a specific nexus opinion, the Board finds a possibility of a nexus has been reasonably raised in light of the short time span between separation from service and these medical records.  

The new evidence is not dispositive as there is no medical evidence definitively linking the Veteran's gall bladder disorders to his in-service symptoms, but the 1965 and 1966 private records are sufficient to reopen the claim here.  Accordingly, the claim is reopened.

Earlier Effective Date (Hypertensive Cardiovascular Disorder)

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).

The Veteran filed an initial claim for service connection in November 1970, citing gall bladder disease and hernia.  That claim was ultimately denied by the Board in May 1972.  In April 1987, the RO denied a claim of entitlement of nonservice-connected pension.  In a March 1988 decision, the Board affirmed the denial of nonservice-connected pension.  In a statement received on October 9, 1997, the Veteran submitted evidence in an attempt to "Re-open my service connected disability claim;" noting that he suffered from "left prominent heart."  In an October 1998 decision, the RO denied the claim for nonservice-connected pension.  There was no action taken on the service connection claim.  In correspondence date-stamped as having been received at the RO on March 30, 2001, the Veteran stated this was in connection with his "service-connected disability" claim of "heart sickness, hypertension."  

As noted previously, in the October 2008 decision, the RO granted service connection and assigned an initial rating for hypertensive cardiovascular disease, effective from March 30, 2001.  The effective date was changed to October 9, 1997, in a July 2009 rating decision.  

The Veteran's initial claims of service connection were filed in 1970, more than one year after separation from service, and did not include any reference to hypertension or a heart disability.  He initially filed a claim for non-service connected pension for, among other things, "very high blood pressure," in March 1987.  This was ultimately denied by the Board in a March 1988 decision.  That claim was also well beyond the Veteran's first year after separation from active service.

In the statement received on October 9, 1997, the Veteran reopened his non-service connected pension claim, but also referred to a service connection claim for, among other disabilities, "left prominent heart."  In the October 1988 rating decision, the RO adjudicated the pension aspect of the claim only.  

Thereafter, the Veteran again filed for entitlement to service connection for hypertension on March 30, 2001.  The Veteran eventually located old private treatment records showing he had a diagnosis of hypertensive cardiovascular disease, controlled by medication, in 1965, mere months after separation from the military.  Based on the new evidence, a VA examiner provided a positive nexus opinion, and the RO granted the Veteran's claim in an October 2008 rating decision, effective March 30, 2001, the date of the most recent claim.

When the Veteran disagreed with the effective date, the RO reviewed the record and upon discovering the unadjudicated claim dated October 9, 1997, the RO awarded the Veteran an earlier effective date of October 9, 1997, for the grant of service connection.

The Veteran contends the effective date should stem back to the date of separation from the military because he showed proof he had hypertensive cardiovascular disease since separation from the military.

Unfortunately, effective dates are not assigned from the date in which a claimant can show proof of diagnosis.  Rather, as explained above, where, as here, a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).

In this case, there simply is no evidence of any pending claim prior to October 9, 1997.  Therefore, there is no legal basis to award an effective date prior to October 9, 1997.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation. Thus, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and (r). 


ORDER

As new and material evidence has been received to reopen the claim for service connection for a gall bladder disorder, to include cholelithiasis, the claim is reopened, and, to that extent only, the appeal is granted.

Entitlement to an effective date earlier than October 9, 1997 for the grant of service connection for hypertensive cardiovascular disease is denied.


REMAND

The Veteran claims he has current a gall bladder disorder, to include cholelithiasis that began while he was on active military service. 

As explained above, the Veteran's service treatment records confirm multiple complaints of right inguinal pain with suspected hernia and urinary tract infection, but with normal test results.  No actual diagnosis was ever rendered during his military service.

After service, there is evidence the Veteran sought treatment for gall stones and other gall bladder conditions as early as April 1965, one month after service.  Private and VA treatment records throughout time show consistent complaints, with varying objective test results.  That is, many times complaints were never clinically diagnosed due to normal objective testing.  The Veteran was diagnosed with cholecystolithiasis by a VA examiner in October 2002, but the examiner did not proffer an opinion with regard to etiology.

In light of the continuous symptoms in-service and thereafter, and his current diagnoses, the Board concludes a VA examination is necessary to determine what, if any, current chronic gall bladder disorders the Veteran has and the likely etiology for any condition found.  38 C.F.R. § 3.159(c)(4).  

The RO should also take this opportunity to obtain any missing VA outpatient treatment records or private treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to provide names and addresses of all medical care providers, to include at the VA, who treated him for his gall bladder problems since service.  After securing the necessary release, obtain those records.  

2.  After obtaining the above records, to the extent available, schedule the Veteran for an appropriate VA examination for the claimed gall bladder disorder(s), to determine the extent and likely etiology of any gall bladder condition(s) found.  All indicated tests should be performed and the claims folder must be provided to the examiner for review.  

Based on the examination and review of the record, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any found gall bladder diagnosis is related to in-service complaints and findings, to include findings of "markedly dilated inguinal ring" in 1964, or any other incident of service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

The examiner is also asked to reconcile all conflicting medical evidence, to include private treatment records reflecting treatment as early as April 1965 with VA examination reports showing essentially normal findings. 

3.  After the above is complete, readjudicate the Veteran's issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


